DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
The abstract of the disclosure is objected to because it contains a sentence that forms a new paragraph, rather than staying within one whole paragraph.  Also, the phrase “(Fig. 1)” appears out of place.  Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities: the first paragraph discussing the claimed priority application should also insert the publication number and publication date of this priority application.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “ECLS” and “ECMO” should be unabbreviated for their first recitations in the claim before they are then abbreviated as such.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the phrase “further provided at least…” on line 4 of the claim should be rewritten to be more grammatically clear such that it states “at least one pumping element unit (11) is provided as part of..”, for example.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: the claim recites the limitation “it” on line 2.  It is suggested to change this word to “the disposable” for better grammar and clarity. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: the phrase “a at least one” on line 2 should have the “a” removed. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: the word “is” is misspelled as “his” on line 2. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the preamble “a system for temperature management for patients in stationary and mobile ECLS and/or ECMO therapy”, but the body of the claim does not make it clear how the system performs any “temperature management”, or interacts with any “patients”, or how the claimed components carry out “stationary or mobile ECLS and/or ECMO therapy”.  Thus, the Examiner finds this preamble and the body of the claim indefinite.
Claim 1 recites the limitation “the reservoir (10) or bag”.  It is not clear if there is only one “reservoir (10) or bag” in the system now since the preceding recitation of this limitation claims “at least one reservoir (10) or bag”, or if there may still be multiple “reservoir/bags” in the system.
Claim 2 recites the limitation “the heat transfer fluid”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the pumping unit element (11)”.  It is not clear if there is only one “the pumping unit element (11)” in the system now since the preceding recitation of this limitation in Claim 1 claims “at least one pumping unit element (11)”, or if there may still be multiple “pumping unit elements” in the system.
Claim 3 recites the limitation “one pumping unit element (11)”.  It is not clear if this “pumping unit element” is the same “pumping unit element” as the preceding limitation “at least one/the pumping unit element”, or if this “pumping unit element” is a different ‘pumping unit element” altogether.  Examiner interprets it to be the same.
Claim 3 recites the limitation “the disposable product”.  There is insufficient antecedent basis for this limitation in the claim, and it is also unclear if this limitation is meant to be “the disposable” or not.
Claim 3 recites the limitation “the drive (21)”.  It is not clear if there is only one “drive (21)” in the system now since the preceding recitation of this limitation in Claim 3 claims “at least one drive (21)”, or if there may still be multiple “drives” in the system.
Claim 8 recites the limitation “the temperature regulating module”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the hose system”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the oxygenator”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “a disposable for a system” but it must rely upon Claim 1, which already recites “a disposable” making it unclear how there can be multiple “disposables” involved.  Furthermore, it is unclear how this “additional disposable” is supposed to interact with the claimed system.
Claims 3-11 are rejected for having the phrase “according to one of the preceding claims”, making the scope of the claimed invention in each claim unclear as to what is potentially being claimed as a whole.  Examiner interprets them to all depend on Claim 1 in the prior art rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “validation element configured for validating and invalidating a disposable” in claim 5 and “a pressure build up avoidance element, which [is] configured such that a pressure build up in the oxygenator is impossible” in Claim 10.   
The Examiner finds that the term “element” combined with “validation” and “pressure build up avoidance” are not well recognized generic terms in the art and thus can be equivalent to “means” for type language.   Examiner interprets the validation element in Claim to be a “RFID tag” based on paragraph [0025] of the instant Specification, and the pressure build up avoidance element to be a “pressure relief valve” based on paragraph [0032] of the instant Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10 & 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Raible, (US 5,770,149).
Claims 1-4, 6-8 & 10 are directed to a system for temperature management, an apparatus or device type invention group.
Regarding Claims 1-4, 6-8 & 10, Raible discloses a system (5) for temperature management for patients in stationary and mobile ECLS and/or ECMO therapy, (See Abstract), with at least one disposable (7), (Pump/Heat Exchanger/Membrane Oxygenator Component 12, See Figure 1 & 2, See column 5, lines 18-28), and a fluid circuit (9), (Blood Outlet Port 88 to Blood Return Line to patient, and Blood in from Venous Blood Return Tube (from patient) to Blood Inlet Port 28, See Figure 3, See column 9, lines 14-17, See column 13, lines 65-67), wherein the disposable (7) comprises at least one reservoir (10) or bag provided with at least one supply line (12) and a drain line (14), (Blood Reservoir 111 receiving blood from patient via Inlet 118 and then drains it downward via Outlet 124 into Pump 30a, See Figure 8/8A, See column 12, lines 11-30; Examiner interprets Figure 8 to be a subset of the invention described in Figures 1-6 and thus part of the invention as a whole), further provided at least one pumping unit element (11) as part of the disposable (7), (Pump Cavity 30 and Impeller Assembly 38 in Integrated Pump/Heat Exchanger/Membrane Oxygenator Component 12, See Figures 1 & 2, See column 5, lines 20-23, column 6, lines 28-54), by means of which liquid in the reservoir (10) or bag can be pumped through the fluid circuit (9), (See column 12, lines 16-23, See column 6, lines 11-26, See column 9, lines 13-23).
Additional Disclosures Included:
Claim 2: The system (5) according to claim 1, characterized in that the disposable (7) is configured such that it comprises all components which are in direct contact with the heat transfer fluid, (Heat Exchanger Tubes 54, See Figures 1-3 & 7, See column 7, lines 1-60; Examiner interprets tubes 54 to be in direct contact with warm water (the heat exchange fluid) since the tubes carry this water).
Claim 3: The system (5) according to claim 1 or claim 2, characterized in that a pumping unit of the system (5) consists at least of the pumping unit element (11), (Pump Impeller Cavity 30/Impeller Assembly 38 as part of disposable integrated Component 12, See Figures 1-6, See column 6, lines 27-54, column 5, lines 18-43), and a at least one drive (21), (Motor Drive Component 14, See Figures 1 & 2, See column 23-43, column 6, lines 55-64), wherein one pumping unit element (11) is a centrifugal pump head being part of the disposable product, (Pump Impeller Cavity 30/Impeller Assembly 38 as part of disposable integrated Component 12, See Figures 1-6, See column 6, lines 27-54, column 5, lines 18-43), and further, wherein the drive (21), which controls the pump head, is a part of the system and not part of the disposable (7), (Motor Drive Component 14, See Figures 1 & 2, See column 23-43, column 6, lines 55-64).
Claim 4: The system (5) according to one of the preceding claims, characterized in that the system (5) comprises at least one heating unit (20), (Heat Exchanger Tubes 54, See Figures 1-3 & 7, See column 7, lines 1-60).
Claim 6: The system (5) according to one of the preceding claims, characterized in that the system (5) comprises a controller, (See column 10, lines 2-26), which is configured for an automated filling and/or venting function, (See column 10, lines 28-30, and See column 14, lines 33-49).
Claim 7: The system (5) according to the preceding claims, characterized in that the system (5) comprises an operating parameter recording module, which comprises a patient data management interface by means of which data is exchangeable with a patient data management system, (See column 10, lines 3-35; Sensors or monitoring/control console (recording module), displays and knobs (interface) and computer (data management system)).
Claim 8: The system (5) according to one of the preceding claims, characterized in that the system has a synchronization interface, by means of which data is interchangeable with one or more medical devices, in particular wherein via the synchronization interface at least one command for activation or de-activation of the temperature regulating module are interchangeable, (See column 10, lines 3-35 and See column 14, lines 33-49; Remote monitoring/control console 15 (synchronization interface), oxygen/air blending unit (medical device), water temperature control unit (temperature regulating module) is controlled by console 15 in which the whole system is energized/deenergized (activated/deactivated) for variables such as water temperature (command)).
Claim 10: The system (5) according to one of the preceding claims, characterized in that the system (5) comprises a pressure build up avoidance element, which his configured such that a pressure build up in the oxygenator is impossible, (Pressure Relief Valve 91, See Figure 3, See column 9, lines 23-31; Once a predetermined pressure threshold is reached, the valve relieves pressure before a “buildup” occurs).
Claim 11 is directed to a disposable, an apparatus or device type invention group.
Regarding Claim 11, Raible discloses a disposable (7) for a system (5) according to one of the preceding claims, (See rejection of Claim 1 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raible, (US 5,770,149), in view of Perry et al., (“Perry”, US 2007/0253463).
Claim 5 is directed to a system for temperature management, an apparatus or device type invention group.
Regarding Claim 5, Raible discloses the system (5) according to any one of the preceding claims, but does not disclose characterized in that the system (5) has a validation element configured for validating and invalidating a disposable (7).
Perry discloses a system, (See paragraph [0299], Perry), characterized in that the system (5) has a validation element configured for validating and invalidating a disposable (7), (See paragraph [0303], Perry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Raible by incorporating characterized in that the system (5) has a validation element configured for validating and invalidating a disposable (7) as in Perry because a “disposable unit is considered to be ‘disposable’ in that it is generally discarded after a patient treatment” so the “base unit…may include mechanisms to prevent re-use of a disposable unit” such as “using a…RFID tag…associated with the disposable unit”, (See paragraph [0303], Raible).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raible, (US 5,770,149), in view of Burbank, (US 2003/0126910).
Claim 9 is directed to a system for temperature management, an apparatus or device type invention group.
Regarding Claim 9, Raible discloses the system (5) according to one of the preceding claims, but does not disclose characterized in that the system (5) comprises a leak detector which is configured such that leaks in the hose system are detected automatically.
Burbank discloses a system, (See Abstract and paragraph [0041], Burbank), characterized in that the system (5) comprises a leak detector which is configured such that leaks in the hose system are detected automatically, (Leak Detection Device 248 and Sensors 160/170, See Figure 1, See paragraph [0033]. Burbank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Raible by incorporating characterized in that the system (5) comprises a leak detector which is configured such that leaks in the hose system are detected automatically as in Burbank because “one of the most significant safety concerns in the automation of extracorporeal blood treatments…is the risk of blood leakage” because “extracorporeal blood treatment systems draw blood at such a high rate that a loss of integrity in the blood circuit can be catastrophic” so it provides “mechanisms for detecting and preventing leaks”, (See Abstract, Burbank).  By doing so, it provides leak detection such that the “leak detection sensitivity and reliability of leak detection are enhanced by combining the detection of fluid leaking from protected blood circuit”, (See paragraph [0014], Burbank).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779